

NEW SENIOR INVESTMENT GROUP INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Non-Employee Director)


This Restricted Stock Unit Award Agreement (this “Restricted Stock Unit Award
Agreement”), dated as of __________ (the “Grant Date”), is made by and between
New Senior Investment Group Inc., a Delaware corporation (the “Company”), and
__________ (the “Participant”). Any capitalized term that is used but not
defined in this Restricted Stock Unit Award Agreement shall have the meaning
ascribed to such term in the Amended and Restated New Senior Investment Group
Inc. Nonqualified Stock Option and Incentive Award Plan (as may be amended from
time to time, the “Plan”).
1.Grant of Restricted Stock Units. The Company hereby grants to the Participant
__________ restricted stock unit awards (the “Restricted Stock Units”), subject
to all of the terms and conditions of this Restricted Stock Unit Award Agreement
and the Plan. Each Restricted Stock Unit represents the right to receive one (1)
share of Stock under the terms and conditions of this Restricted Stock Unit
Award Agreement.
2.    Vesting.
(a)    The Restricted Stock Units shall vest in full on the business day
immediately prior to the first regularly scheduled annual meeting of
stockholders of the Company following the Grant Date (the “Vesting Date”), so
long as the Participant remains in continuous service on the Board through the
applicable Vesting Date; provided, that, if the Participant’s continuous service
on the Board terminates prior to the Vesting Date as a result of the
Participant’s death or “Disability” (as defined below), then all unvested
Restricted Stock Units shall become vested immediately upon such termination of
service.


(b)    Except as set forth in Section 2(a), if the Participant’s service on the
Board terminates for any reason prior to the Vesting Date, then (i) all rights
of the Participant with respect to Restricted Stock Units that have not vested
shall immediately terminate, (ii) any such unvested Restricted Stock Units and
all rights therein shall be forfeited without payment of any consideration, and
(iii) neither the Participant nor any of the Participant’s successors, heirs,
assigns, or personal representatives shall thereafter have any further rights or
interests in such unvested Restricted Stock Units.


(c)     For purposes of this Agreement, the term “Disability” means the complete
and permanent inability of the Participant to perform all of the Participant’s
duties as a member of the Board, as determined by the Committee upon the basis
of such evidence, including independent medical reports and data, as the
Committee deems appropriate or necessary.


3.    Voting and Dividend Equivalent Rights. The Participant shall have no
rights of a stockholder (including the right to distributions or dividends)
until shares of Stock are delivered to the Participant following vesting of the
Restricted Stock Units; provided, that, with respect to the period commencing on
the Grant Date and ending on the date the shares of Stock subject to the
Restricted Stock Units are delivered to the Participant pursuant to this
Restricted Stock Unit Agreement, the Participant shall be eligible to receive an
amount of cash equal to the product of (i) the number of shares of Stock, if
any, delivered to the Participant following the vesting of the Restricted Stock
Units and (ii) the amount of cash distributed with respect to an outstanding
share of Stock during such period, which amount of cash shall be paid to the
Participant on or about the date such shares of Stock are delivered to the
Participant. No interest or other earnings will be credited with respect to such
payment.






4.    Delivery of Stock.


(a)    The shares of Stock in respect of Restricted Stock Units that have vested
in accordance with Section 2 shall be delivered to the Participant by no later
than March 15 of the year following the year in which the Vesting Date occurs.
No physical certificates evidencing the Stock delivered in settlement of vested
Restricted Stock Units will be delivered to the Participant. Instead, the Stock
delivered in settlement of vested Restricted Stock Units will be evidenced by
certificates held by or on behalf of the Company, in book-entry form, or
otherwise, as determined by the Company


(b)    By accepting the Restricted Stock Units, the Participant agrees not to
sell Stock delivered in settlement of any vested Restricted Stock Units at a
time when applicable laws or the Company’s rules prohibit a sale. This
restriction will apply as long as the Participant is an employee, consultant or
director of the Company or a Subsidiary.


(c)    The Company shall have the right to refuse to deliver or transfer any
Stock under this Restricted Stock Unit Award Agreement if the Company acting in
its absolute discretion determines that the issuance or transfer of such Stock
might violate any applicable law or regulation.


5.    Restricted Stock Unit Award Agreement Subject to Plan. This Restricted
Stock Unit Award Agreement is made pursuant to all of the provisions of the
Plan, which is incorporated herein by this reference, and is intended, and shall
be interpreted in a manner, to comply therewith. In the event of any conflict
between the provisions of this Restricted Stock Unit Award Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.


6.    No Rights to Continuation of Service or Future Awards. Nothing in the Plan
or this Restricted Stock Unit Award Agreement shall confer upon the Participant
any right to any future Award or to continue in the service of the Company or
any Affiliate thereof or shall interfere with or restrict the right of the
Company or its Affiliates to terminate the Participant’s service at any time for
any reason whatsoever.


7.    Taxes. The Participant understands that the Participant (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Restricted Stock Unit Award Agreement.


8.    Section 409A Compliance. The intent of the parties is that payments and
benefits under this Restricted Stock Unit Award Agreement, including the
dividend equivalent payments provided for in Section 3, shall be exempt from or
comply with Section 409A of the Code, to the extent subject thereto, and
accordingly, to the maximum extent permitted, this Restricted Stock Unit Award
Agreement shall be interpreted and administered to be in compliance with such
intent. The provisions of Section 10.4 of the Plan shall apply to this Award and
are fully incorporated herein.


9.    Governing Law. This Restricted Stock Unit Award Agreement shall be
governed by, interpreted under, and construed and enforced in accordance with
the internal laws, and not the laws pertaining to conflicts or choices of laws,
of the State of Delaware applicable to agreements made and to be performed
wholly within the State of Delaware.


10.    Restricted Stock Unit Award Agreement Binding on Successors. The terms of
this Restricted Stock Unit Award Agreement shall be binding upon the Participant
and upon the Participant’s heirs, executors, administrators, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees, subject to the terms of the Plan.


11.    No Assignment; Transferability. Notwithstanding anything to the contrary
in this Restricted Stock Unit Award Agreement, neither this Restricted Stock
Unit Award Agreement nor any rights granted herein shall be transferable or
assignable by the Participant. No rights granted under the Plan or this
Restricted Stock Unit Award Agreement and no Restricted Stock Unit granted
pursuant to this Restricted Stock Unit Award Agreement shall be transferable by
the Participant other than by will or by the laws of descent and distribution
prior to the time the Participant’s interest in such Restricted Stock Unit has
become fully vested and the Stock subject to such Restricted Stock Unit has been
delivered to the Participant.


12.    Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Restricted Stock Unit Award Agreement, including but not
limited to all acts and documents related to compliance with federal and/or
state securities and/or tax laws.


13.    Severability. Should any provision of this Restricted Stock Unit Award
Agreement be held by a court of competent jurisdiction to be unenforceable, or
enforceable only if modified, such holding shall not affect the validity of the
remainder of this Restricted Stock Unit Award Agreement, the balance of which
shall continue to be binding upon the parties hereto with any such modification
(if any) to become a part hereof and treated as though contained in this
original Restricted Stock Unit Award Agreement. Moreover, if one or more of the
provisions contained in this Restricted Stock Unit Award Agreement shall for any
reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provisions or provisions in any other jurisdiction.


14.    Entire Agreement. This Restricted Stock Unit Award Agreement and the Plan
contain the entire agreement and understanding among the parties as to the
subject matter hereof, and supersede any other agreements or representations,
whether oral or otherwise, express or implied, with respect to the subject
matter hereof.


15.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.


16.    Counterparts; Electronic Signature. This Restricted Stock Unit Award
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument. The Participant’s electronic signature of this Restricted
Stock Unit Award Agreement shall have the same validity and effect as a
signature affixed by the Participant’s hand.


17.    Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.


18.    Set-Off. The Participant hereby acknowledges and agrees, without limiting
the rights of the Company or any Affiliate thereof otherwise available at law or
in equity, that, to the extent permitted by law, any amount due to the
Participant under this Restricted Stock Unit Award Agreement may be reduced by,
and set-off against, any or all amounts or other consideration payable by the
Participant to the Company or any of its Affiliates under any other agreement or
arrangement between the Participant and the Company or any of its Affiliates;
provided that any such set-off does not result in a penalty under Section 409A
of the Code.
19.    Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the Participant’s attention at the latest mailing address on
file with the Company in the Company personnel records (or to such other address
as the Participant shall have specified to the Company in writing) and, if to
the Company, to the Company’s office at New Senior Investment Group Inc., 55
West 46th Street, Suite 2204, New York, NY 10036, Attention: General Counsel (or
to such other address as the Company shall have specified to the Participant in
writing). All such notices shall be conclusively deemed to be received and shall
be effective, if sent by hand delivery, upon receipt, or if sent by registered
or certified mail, on the fifth day after the day on which such notice is
mailed.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Award Agreement as of the date set forth above.


NEW SENIOR INVESTMENT GROUP INC.
By                            

Print Name:                        

Title:                            


PARTICIPANT
Signature                         
Print Name:                     














[Signature Page to Restricted Stock Unit Award Agreement]


1

